     Case 2:19-cv-01795-KJM-JDP Document 21 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TYRONE T. TURNER,                                  Case No. 2:19-cv-01795-KJM-JDP (PC)
12                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         THAT THIS ACTION BE DISMISSED FOR
13            v.                                         FAILURE TO PROSECUTE, FAILURE TO
                                                         COMPLY WITH COURT ORDERS, AND
14    DAVID BAUGHMAN, et al.                             FAILURE TO STATE A CLAIM
15                       Defendants.                     OBJECTIONS DUE WITHIN FOURTEEN
                                                         DAYS
16

17

18

19          On September 28, 2020, the previously assigned magistrate judge screened plaintiff’s first

20   amended complaint, found that it failed to state a claim, and granted plaintiff thirty days to file an

21   amended complaint. ECF No. 9. Plaintiff failed to timely file an amended complaint.

22   Accordingly, on November 13, 2020, plaintiff was ordered to show cause within thirty days why

23   this action should not be dismissed for failure to prosecute and failure to state a claim. ECF No.

24   20. Plaintiff was warned that failure to respond to the court’s order could result in dismissal of

25   this action. Id. at 2. To date, plaintiff has not filed an amended complaint, nor otherwise

26   responded to the court’s November 13, 2020 order.

27

28
                                                        1
     Case 2:19-cv-01795-KJM-JDP Document 21 Filed 01/22/21 Page 2 of 2


 1            Accordingly, it is RECOMMENDED that:

 2            1. This action be dismissed without prejudice for failure to prosecute, failure to comply

 3   with court orders, and for failure to state a claim as set forth in the September 28, 2020 order. See

 4   ECF No. 18.

 5            2. The Clerk of Court be directed to close the case.

 6            These findings and recommendations are submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 8   after being served with these findings and recommendations, any party may file written

 9   objections with the court and serve a copy on all parties. Such a document should be captioned

10   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

11   objections shall be served and filed within fourteen days after service of the objections. The

12   parties are advised that failure to file objections within the specified time may waive the right to

13   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez

14   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

15
     IT IS SO ORDERED.
16

17
     Dated:      January 21, 2021
18                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        2
